Citation Nr: 0517571	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  01-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  That decision denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, as well as service 
connection for a urinary tract infection, a prostate 
condition and a skin condition.  The veteran submitted a 
notice of disagreement (NOD) in May 2000 that did not specify 
which of the issues denied in the June 1999 decision the 
veteran intended to appeal.  The claims folder does not 
contain any indication that the veteran excluded the issue of 
a psychiatric disorder from his appeal of that rating 
decision.  The RO subsequently issued a Statement of the Case 
that addressed the issues of service connection for a 
prostate condition and a skin condition.  Service connection 
for these conditions was ultimately granted in July 2000.  

In the introduction section of its July 2003 remand of this 
matter, the Board found that the veteran's May 2000 statement 
was also a timely NOD to the June 1999 RO decision denying 
service connection for a psychiatric disorder. See 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  The RO issued a decision in April 
2001 that framed the veteran's claim for service connection 
as an application to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder to 
include an anxiety disorder.  This denial was duly appealed.  
In July 2002, the RO denied the veteran's original claim of 
service connection for PTSD.  This denial was also appealed.  
Because finality did not attach to the June 1999 rating 
decision, the Board found in its July 2003 remand that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder had remained pending since the 
time of the June 1999 RO rating decision.  The Board also 
found that, as the veteran is essentially claiming service 
connection for variously diagnosed psychiatric disorders, the 
issue is more appropriately styled as service connection for 
an acquired psychiatric disorder, to include an anxiety 
disorder and PTSD.

This case was the subject of a Board remand dated in July 
2003, and of an April 2005 hearing before the undersigned 
Veterans Law Judge. 


FINDINGS OF FACT

There is no medical evidence of a psychiatric disorder during 
service or for many years thereafter; however, there is 
competent evidence of a current diagnosis of PTSD and the 
evidence is in approximate equipoise as to whether it is due, 
in part, to an in-service stressor. 


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1131, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303, 3,304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant this appeal.  Therefore, no further notice or 
development is needed.

Factual Background

The veteran contends that he had a difficult and abusive 
childhood, so that when he entered the Marine Corps to escape 
that abusive environment, he suffered additional emotional 
and physical abuse during basic training and subsequently 
from a Marine Corps officer.  He contends that as a result 
his PTSD that pre-existed service was aggravated, and further 
that the in-service events amounted to a stressor sufficient 
to support a diagnosis of PTSD.

The veteran further alleges that he experienced more than 
just the "normal" Marine recruit training.  He asserts that 
he was singled out for both verbal and physical abuse.  The 
veteran also alleges that while driving a vehicle in a small 
town on Okinawa he was surrounded by an ongoing Communist 
rally.  He alleges that he attempted to drive through the 
crowd and fears that he may have run over a child.  The 
veteran also reports that a Marine in the barracks next to 
his committed suicide, and that he was required to help clean 
up after the suicide. 


The veteran's July 1959 service entrance examination report 
and his July 1963 service discharge examination report both 
indicate that the veteran's mental status was normal.  No 
service medical records associated with the claims file 
describe any history or treatment for psychiatric problems.  
The veteran has contended that he received psychiatric 
treatment while stationed in Okinawa, Japan, but service 
department searches for records of this contended psychiatric 
treatment have been unsuccessful.  

All requests from VA to the service department for purposes 
of verifying the veteran's more unusual claimed in-service 
stressors (in addition to those merely part and parcel of 
basic training and duties of Marine Corps service) have been 
unsuccessful for lack of adequate information upon which to 
base a search, or because certain types of record-keeping did 
not take place in non-combat situations prior to the Vietnam 
war.

The veteran has also contended that he received psychiatric 
treatment at the VA Medical Center in Salt Lake City, Utah, 
just after discharge from service in 1963, but VA's attempts 
to locate any such records of psychiatric treatment have 
likewise been unsuccessful.

Records of medical treatment and examinations associated with 
the claims file, and many lay statements from the veteran's 
family and friends, describe the veteran as having 
experienced an extremely traumatic childhood.  These accounts 
and histories of pre-service trauma appear highly credible.  
The accounts in various lay statements and histories are 
generally very vivid, consistent and corroborative of one 
another, yet do not appear to be orchestrated or contrived. 

The veteran's recent VA treatment records indicate that he 
has been diagnosed with and is undergoing treatment for PTSD.  
He began to receive attention for psychiatric problems in 
approximately October 2000, at which time his history of a 
severely traumatic childhood immediately became a focal 
point, and a diagnosis of PTSD of childhood origin was 
immediately suspected and soon thereafter confirmed.  

The veteran's treating VA psychiatrist, Dr. J.P., has 
submitted letters in support of the veteran's claim.  In May 
2001 and again in September 2002, Dr. J.P. noted that the 
veteran had been under treatment since October 2000.  He had 
been diagnosed with PTSD, chronic and severe, secondary to 
his experiences in the Marines.  He noted the veteran's 
history of verbal and physical abuse by one of his drill 
instructors.  Additional history noted by the Dr. J. P. 
included the veteran's being sent to Okinawa and singled out 
by one of his lieutenants, who again abused him physically 
and verbally harassed him.  This experience was found by the 
psychiatrist to have exacerbated his symptoms and to have 
resulted in a speech impediment.  By history, the veteran was 
sent to a psychiatrist in service because people were worried 
that he was "enjoying" bloody dental surgeries in which he 
assisted.  Dr. J. P. described the veteran's symptoms of 
PTSD, including recurrent and intrusive recollections of the 
event, feeling as if the traumatic event was recurring, 
avoiding thoughts and conversations related to the trauma, 
decreased interest in things, trouble sleeping, irritability 
and anger outbursts, trouble concentrating and anxiety and 
depression.

In December 2002, Dr. J.P. submitted a letter clarifying that 
the veteran was being treated at the VA Hospital for severe 
and chronic PTSD from his experiences in the Marine Corps.  
He opined that the veteran had childhood PTSD and that the 
experiences in the military exacerbated and compounded the 
PTSD symptoms.

In seeking answers to several unique and difficult medical 
questions presented by this case, the Board remanded the case 
to the RO in July 2003 for a VA psychiatric examination.  The 
veteran reported for and underwent the examination in 
November 2004.  In an extremely detailed, 13-page report, the 
examiner recounted the veteran's oral history, the history as 
set forth in the claims files, and the results of his 
examination of the veteran.  He also contacted the veteran's 
treating VA psychiatrist in formulating his reply to the 
Board's questions.  

The November 2004 VA examiner opined that the veteran 
qualified for a diagnosis of PTSD from his family 
experiences.  The examiner further opined that the veteran's 
upbringing predisposed him to personalize his experiences in 
the Marines in ways that other people would not.  The 
examiner asserted that the veteran's PTSD from his early 
family experiences would not preclude him from having a 
diagnosis of PTSD based on his experiences in the military.  
He felt that the veteran's experiences the veteran 
encountered in the military rose to the standards of the DSM 
IV PTSD stressor requirements in the veteran's mind, but that 
whether the sufficiency of the stressors the veteran 
experienced in the military was sufficient to cause PTSD was 
unclear.  On this point, the examiner elaborated that the 
"DSM IV criteria are unfortunately subjective."  

The examiner summarized his findings by stating that 
"[w]hether or not the diagnosis of PTSD from the Marine Corp 
is appropriate for [the veteran] is not as clear as I would 
like it to be.  There are aspects of his experiences and of 
his perceptions of those experiences that are consistent with 
the diagnosis, especially if he was predisposed to feel 
humiliated and denigrated and abused from his family of 
origin."  He added that the veteran was predisposed to react 
with a greater than normal degree of distress to the normal 
rigors of Marine recruit training; that in the veteran's 
eyes, the veteran's experiences were traumatic; but that 
objectively, he (the examiner) was hard-pressed to state that 
these experiences rose to the DSM IV definition of traumatic.  
The final diagnosis was PTSD, chronic (origin in childhood).

At an April 2005 Board hearing, the veteran described his 
childhood, his experiences in the Marines, and his ongoing VA 
psychiatric treatment.  The representative recounted as 
noteworthy and the veteran confirmed the story of the 
veteran's brother that he and the veteran were set to fight 
against one another during childhood for the entertainment of 
their father and their father's drunken friends.  The veteran 
testified that his brother had started seeing a psychiatrist 
a few years ago, and that his brother had persuaded him to 
see a psychiatrist as well.  The representative expressed the 
view that what the veteran was trying to establish was that 
he had a pre-existing psychiatric disability that was 
exacerbated during service.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his in-service stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

There is no medical evidence of psychiatric treatment prior 
to service, during service, or for many years thereafter.  
There is ample competent evidence of a diagnosis of PTSD and 
treatment for same in recent years.  As to the question of 
etiology, there is little disagreement between the VA 
psychiatrists who have examined and treated the veteran for 
PTSD that the disability is question is due, at least in 
part, to childhood trauma.  The question remains whether the 
veteran's PTSD can be attributed, in part, to claimed in-
service stressors.  

While acknowledging the history of childhood abuse, in 
several statements, the veteran's treating VA psychiatrist, 
Dr. J.P., has opined that the veteran's PTSD is also the 
result of his experiences in the Marines.  While some of the 
alleged in-service stressors are not confirmed by service 
records or other supportive evidence, there is a question as 
to whether the normal rigors of Marine recruit training could 
qualify as a stressor for this particular appellant, given 
his history of childhood trauma.  Pursuant to a Board remand, 
the veteran was afforded a VA psychiatric examination, which 
confirmed the veteran meets the diagnostic criteria for PTSD, 
and the psychiatrist was asked to address this question.  
While the psychiatrist was rather equivocal as to whether the 
veteran's experiences in the military rose to the level of a 
stressor sufficient to cause PTSD, he added that the veteran 
was predisposed to react with a greater than normal degree of 
distress to the normal rigors of Marine recruit training and 
that, in the veteran's eyes, his experiences were traumatic.  
The psychiatrist also opined that the veteran's PTSD from his 
early family experiences would not preclude him from having a 
diagnosis of PTSD based on his experiences in the military.  
A well- established principle of tort law is that a plaintiff 
must be taken as he is found.  See Ragin v. Harry Macklowe 
Real Estate Co., 6 F.3d 898, 907-08 (2d Cir. 1993).  This 
means that an individual who is injured at the hand of 
another must be compensated for all of his injuries even if 
he is predisposed to experience certain injuries which 
another person would not be inclined to experience under the 
same circumstances.  This principle has been applied to 
veterans' benefits law with regard to both physical and 
mental disabilities.  See Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).  The Board finds that the most recent VA 
psychiatrist's statement that the veteran was predisposed to 
react with a greater than normal degree of distress to the 
normal rigors of Marine recruit training, when considered 
with Dr. P's statements and the compelling lay statements and 
lay testimony presented in this case, are at least sufficient 
to counter-balance the negative evidence to a state of 
equipoise on the questions of whether the veteran's Marine 
training was traumatic enough to qualify as a stressor, 
within the meaning of the applicable law and regulation, and 
that the veteran's PTSD was due, in part, to this in-service 
stressor.  

In sum, while there is no medical evidence of a psychiatric 
disorder during service or for many years thereafter, there 
is competent evidence of a current diagnosis of PTSD and the 
evidence is in approximate equipoise as to whether it is due, 
in part, to an in-service stressor.  Accordingly, service 
connection for PTSD is warranted. 38 U.S.C.A. § 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


